 

Exhibit 10.31

 

RESTATED CERTIFICATE OF INCORPORATION

 

OF

 

CONCERTO SOFTWARE, INC.

 

Concerto Software, Inc. (the “Corporation”), a corporation organized and
existing under the General Corporation Law of the State of Delaware, DOES HEREBY
CERTIFY:

 

1.    That the original Certificate of Incorporation of the Corporation was
filed with the Secretary of State of the State of Delaware on June 15, 1982, and
that the name under which the Corporation was originally incorporated was
Datavox Communications Corp.

 

2.    A Certificate of Amendment of the Certificate of Incorporation of the
Corporation was filed with the Secretary of State of the State of Delaware on
June 25, 1982.

 

3.    A Certificate of Amendment of the Certificate of Incorporation of the
Corporation was filed with the Secretary of State of the State of Delaware on
July 6, 1982.

 

4.    A Certificate of Amendment of the Certificate of Incorporation of the
Corporation was filed with the Secretary of State of the State of Delaware on
January 18, 1983.

 

5.    A Certificate of Amendment of the Certificate of Incorporation of the
Corporation changing its name from Datavox Communications Corp. to Davox
Communications Corp. was filed with the Secretary of State of the State of
Delaware on July 25, 1983.

 

6.    A Restated Certificate of Incorporation of the Corporation was filed with
the Secretary of State of the State of Delaware on December 15, 1983.

 

7.    A Restated Certificate of Incorporation of the Corporation was filed with
the Secretary of State of the State of Delaware on May 23, 1984.

 

8.    A Certificate of Amendment of the Restated Certificate of Incorporation of
the Corporation changing its name from Davox Communications Corp. to Davox
Corporation was filed with the Secretary of State of the State of Delaware on
October 22, 1984.

 

9.    A Restated Certificate of Incorporation of the Corporation was filed with
the Secretary of State of the State of Delaware on March 26, 1985.



--------------------------------------------------------------------------------

 

10.    A Certificate of Amendment of the Restated Certificate of Incorporation
of the Corporation was filed with the Secretary of State of the State of
Delaware on December 10, 1985.

 

11.    A Certificate of Designation, Preference and Rights of Convertible
Preferred Stock of the Corporation was filed with the Secretary of State of the
State of Delaware on December 30, 1985.

 

12.    A Certificate of Amendment of the Restated Certificate of Incorporation
of the Corporation was filed with the Secretary of State of the State of
Delaware on October 24, 1986.

 

13.    A Certificate of Designation, Preference and Rights of Convertible
Preferred Stock of the Corporation was filed with the Secretary of State of the
State of Delaware on October 24, 1986.

 

14.    A Restated Certificate of Incorporation of the Corporation was filed with
the Secretary of State of the State of Delaware on April 14, 1987.

 

15.    A Certificate of Amendment of the Restated Certificate of Incorporation
of the Corporation was filed with the Secretary of State of the State of
Delaware on April 15, 1987.

 

16.    A Restated Certificate of the Certificate of Incorporation of the
Corporation was filed with the Secretary of State of the State of Delaware on
June 17, 1988.

 

17.    A Certificate of Amendment of the Restated Certificate of Incorporation
of the Corporation was filed with the Secretary of State of the State of
Delaware on August 6, 1990.

 

18.    A Certificate of Amendment of the Restated Certificate of Incorporation
of the Corporation was filed with the Secretary of State of the State of
Delaware on April 24, 1997.

 

19.    A Certificate of Amendment of the Restated Certificate of Incorporation
of the Corporation changing its name from Davox Corporation to Concerto
Software, Inc. was filed with the Secretary of State of the State of Delaware on
May 2, 2002.

 

20.    This Restated Certificate of Incorporation (i) restates and integrates
and does not amend the Certificate of Incorporation of the Corporation and (ii)
was duly adopted in accordance with the provisions of Section 245 of the
Delaware General Corporation Law. The text of the Certificate of Incorporation
as amended or supplemented heretofore is restated hereby to read as herein set
forth in full:

 

Restated Certificate of Incorporation of Concerto Software, Inc.

 

FIRST:    The name of the corporation is:

 

Concerto Software, Inc.



--------------------------------------------------------------------------------

 

SECOND:    The address of its registered office in the State of Delaware is
Corporation Trust Center, 1209 Orange Street in the City of Wilmington, County
of New Castle. The name of its registered agent at such address is The
Corporation Trust Company.

 

THIRD:    The nature of the business or purposes to be conducted or promoted is
to engage in any lawful act or activity for which corporation may be organized
under the General Corporation Law of Delaware.

 

FOURTH:    The total number of shares of stock which the corporation shall have
authority to issue is Thirty Million (30,000,000) shares of Common Stock, and
the par value of each of such shares is Ten Cents ($.10), amounting in the
aggregate to Three Million Dollars ($3,000,000).

 

FIFTH:    The Board of Directors is authorized to make, alter or repeal the
by-laws of the corporation. Election of directors need not be by ballot.

 

SIXTH:    The corporation eliminates the personal liability of each member of
its Board of Directors to the corporation or its stockholders for monetary
damages for breach of fiduciary duty as a director, provided that the foregoing
shall not eliminate the liability of a director (i) for any breach of such
director’s duty of loyalty to the corporation or its stockholders, (ii) for acts
or omissions not in good faith or which involve intentional misconduct or a
knowing violation of law, (iii) under Section 174 of Title 8 of the Delaware
Code of (iv) for any transaction from which such director derived an improper
personal benefit.

 

IN WITNESS WHEREOF, this Restated Certificate of Incorporation has been signed
under the seal of the Corporation this 7th day of May 2003.

 

CONCERTO SOFTWARE, INC.

By:

 

/s/    JAMES D. FOY        

--------------------------------------------------------------------------------

   

Name: James D. Foy

Title: President and Chief Executive Officer

 







